
	
		I
		111th CONGRESS
		2d Session
		H. R. 5583
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require cell phone early termination fees to be
		  pro-rated over the term of a subscriber’s contract, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cell Phone Early Termination Fee,
			 Transparency, and Fairness Act or the Cell Phone ETF Act.
		2.Pro-rated early
			 termination fees for cell phones
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Federal Communications Commission shall promulgate regulations
			 requiring, at a minimum, that providers of commercial mobile service (as
			 defined in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C.
			 332(d)(1))—
				(1)prorate any early
			 termination fee over the term of a subscriber’s contract; and
				(2)link the fee to
			 the cost to the provider of the handset device provided to the subscriber,
			 reduced by the price paid by the subscriber for the handset device at the start
			 of a subscriber’s contract.
				(b)Rate of
			 Reduction and Other ConsiderationsIn promulgating the
			 regulations required by subsection (a), the Commission—
				(1)shall prohibit an
			 early termination fee that exceeds the cost to the provider of the handset
			 device provided to the subscriber, reduced by the price paid by the subscriber
			 for the handset device at the start of a subscriber’s contract;
				(2)shall require a
			 ratable reduction of the early termination fee over the term of the
			 contract;
				(3)shall require
			 clear and conspicuous disclosure of the early termination fee at the point of
			 purchase and disclosure on customers’ monthly statements of account of the
			 prorated early termination fee that would be due if the contract were
			 terminated before the end of the next billing cycle;
				(4)shall consider,
			 among other things, the effect of early termination fees on competition and on
			 the ability of consumers to select and change providers of commercial mobile
			 service; and
				(5)shall consider the
			 economic basis and business rationale for the imposition of early termination
			 fees by providers of commercial mobile service.
				3.No
			 preemption of State lawNothing in this Act shall be construed to
			 preempt the laws of any State or local government regulating early termination
			 fees chargeable to residents of that State or jurisdiction by commercial mobile
			 service providers to which section 2 applies.
		
